DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 09/03/2019 are objected to because cross-hatching is required for cross-section views (see MPEP 608.02V). The drawings filed 04/05/2019 are closer to compliance, however, the drawings require further cross-hatching for the element above 130, surrounding the valving portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Amendment
This office action is in response to the amendment filed 12/17/2021. As directed by the amendment:  claims 1 and 4 are amended; claim 3 is cancelled.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/17/2021, with respect to the rejection(s) of claim(s) 1, 2, 4, and 5 under 103 have been fully considered and are persuasive, due to the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martin (U.S. 4,173,986).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the stop groove" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (U.S. Patent No. 4,173,986).

    PNG
    media_image1.png
    628
    655
    media_image1.png
    Greyscale

Annotated Figure 1 from Martin.
Regarding claim 1, Martin discloses:
A port for use in transferring a fluid to and from an internal fluid chamber, the port comprising:
a plug bore (interior of 14, ), wherein the plug bore (interior of 14) comprises:
a non-threaded upper bore (see annotated figure above)
a lower bore (see annotated figure above) with a threaded portion (see annotated figure above)
a plug (28) configured for a non-threaded engagement with the plug bore (interior of 14), wherein the plug (28) comprises: (Col. 5, lines 50-62)
a head (30) configured to be accepted within the non-threaded upper bore (Col. 5, lines 50-62; see Figure 1)
wherein the head (30) includes one or more seal grooves (see Figure 1, groove surrounding 34; (Col. 5, lines 50-62)
a stem (32) extending into the lower bore (see annotated figure above) above the threaded portion (see annotated figure above; (Col. 5, lines 50-62)
one or more ring seals (34), wherein each of the one or more ring seals (34) is captured in a corresponding one of the one or more seal grooves (see Figure 1, grooves surrounding 34; (Col. 5, lines 50-62)
a valve assembly (18) captured by a threaded engagement within the threaded portion (see annotated figure above) of the lower bore (see annotated figure above; Col. 5, lines 40-49)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, and 5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in further view of Smith, III (U.S. 2014/0131606) hereinafter Smith.
Regarding claims 2, 4, and 5, Martin discloses the invention as essentially claimed, and further discloses wherein the plug bore (interior of 14) comprises: a service opening (see annotated figure above).
Martin fails to disclose a groove adjacent the service opening; a positive stop barrier retained within a stop groove; wherein the positive stop barrier is a snap ring.
Smith teaches a valve comprising a groove (402) adjacent a service opening (opening in 472); a positive stop barrier (476) retained within a stop groove 402 (see paragraph 0052); wherein a positive stop barrier (476) may be a c-clip or snap ring (see paragraph 0052).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide a groove adjacent the service opening; a positive .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753